831 F.2d 306
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Delorious J. SHIPLEY, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3307
United States Court of Appeals, Federal Circuit.
September 10, 1987.

Before BISSELL, Circuit Judge, JACK R. MILLER, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.


1
Delorious J. Shipley petitions for review of the decision dated April 28, 1986 of the Merit Systems Protection Board (board), Docket No. SL831L85A0282, denying her motion for attorney fees under 5 U.S.C. Sec. 7701(g)(1) (1982).  We affirm.


2
Petitioner's arguments here are essentially the same as those made before the board and were fully considered by the presiding official in his opinion dated April 28, 1986.  He determined that the respondent's action in denying petitioner's application for a disability retirement annuity was not 'clearly without merit,' noting that his reversal of that action 'was based substantially on [petitioner's] subjective evidence that she is unable to perform useful and efficient service.'  This evidence was not available to the respondent in making its initial and reconsideration decisions.


3
Accordingly, we affirm the denial of the petitioner's motion for attorney fees on the basis of the presiding official's opinion.